United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Canajohane, NY, Employer
)
__________________________________________ )
E.D., Appellant

Appearances:
James C. Hayes, III, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1354
Issued: February 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2011 appellant, through his attorney, filed an appeal of the November 16,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), denying his
recurrence of disability claim and his request for expansion of his claim. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the case.
ISSUES
The issues are: (1) whether appellant has established that he sustained a recurrence of
total disability on April 10, 2006 causally related to his accepted employment-related injuries;
and (2) whether appellant established that additional conditions were due to his employment
injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 3, 1996 appellant, then a 46-year-old rural letter carrier, was injured in a motor
vehicle accident while in the performance of duty. He claimed this injury caused a wound to the
left eyebrow and general soreness. OWCP accepted the claim for laceration to the head, lumbar
strain and an aggravation of preexisting osteoarthritis of the left hip. Appellant returned to fullduty work on July 9, 1996 with restrictions on lifting.2
A July 3, 1996 emergency room report noted that appellant was the belted driver of a
jeep, which was traveling at a very slow rate of speed, when hit by a car, causing the jeep to veer
off the road and roll on the driver’s side. Appellant reported hitting his head with no loss of
consciousness, nausea, vomiting or blurred vision. He complained of neck pain and had a small
laceration above his eyebrow. Appellant was noted to have a history of chronic neck pain and
the cervical x-rays showed some degenerative changes. In an August 14, 1996 treatment note,
Dr. Thomas Eagan, a Board-certified orthopedic surgeon, reported the motor vehicle accident
and that appellant had history of intermittent low back pain over the years. He opined that
appellant had a lumbar strain and left hip strain, which aggravated the preexisting arthritis of the
hip. Dr. Eagan felt that appellant could continue to work.
Appellant received compensation, including an authorized total left hip replacement on
October 29, 2001. He returned to limited-duty work on April 29, 2002 and resumed regular-duty
work on September 11, 2002. Appellant stopped work on April 10, 2006 and retired on
disability effective February 23, 2007. By decision dated March 21, 2008, OWCP awarded
appellant 75 percent permanent impairment of the left lower extremity.
On October 27, 2009 appellant filed a recurrence of disability claim for his work
stoppage of April 10, 2006. He stated that his left wrist became progressively worse, more
painful and limited in motion and use since the work-related accident and he was unable to
complete his work duties. Appellant referenced the September 8, 2009 report of Dr. Eagan. The
employing establishment challenged the claim, noting that appellant worked on a farm and had
previously filed a claim for a left wrist condition under case number xxxxxx821,3 which was
denied.
The only treatment records submitted pertaining to a left wrist condition were from
Dr. Eagan, appellant’s treating physician, following the work-related motor vehicle accident.
Dr. Eagan first mentions appellant’s left wrist condition in a November 23, 2004 report. In that
report, he noted that appellant’s chief complaint was bilateral wrist pain, right shoulder pain, left
foot pain, left thigh pain, left hip pain and low back pain. Dr. Eagan indicated that appellant has
had pain in those areas for a few years. With respect to appellant’s wrist, he diagnosed bilateral
carpal tunnel syndrome.

2

The record indicates that July 4, 1996 was a holiday, appellant was on annual leave on July 5, 1996, his
nonscheduled days were July 6 and 7, 1996, and he was on annual leave on July 8, 1996.
3

This case is not before the Board.

2

In an August 3, 2006 report, Dr. Eagan noted that appellant was seen at the Veterans
Administration for his left wrist and that the x-rays were consistent with avascular necrosis or
Kienbock’s disease. He diagnosed Kienbock’s disease left wrist and carpal tunnel syndrome left
hand. Dr. Eagan stated that early retirement from appellant’s occupation was advisable. On
August 10, 2006 he stated that appellant has osteoarthritis of the left hip, status post hip
replacement, degenerative disc disease of the lumbar spine radiating into the left hip region, and
avascular necrosis, Kienbock’s disease and carpal tunnel syndrome of the left hand. Dr. Eagan
opined that all of these conditions contributed to appellant’s difficulty performing any gainful
employment. In a January 22, 2008 report, he stated that appellant injured his back and left wrist
in the 1996 motor vehicle accident. Dr. Eagan advised that appellant had left wrist pain after the
accident, which progressed to arthritis. He stated that, after appellant lost the strength in his left
wrist, he had to stop working and that, combined with his other problems, put him out of work.
Appellant could not push on anything over a small amount of pressure with his left hand and
could not hold mail, which was why he had to stop work. On February 26, 2009 Dr. Eagan
stated that appellant injured his left wrist in the 1996 motor vehicle accident and opined that the
avascular necrosis of the left carpal lunate was related to the work injury. He further opined that
appellant was totally disabled as a postal worker and that the left wrist was functionless with
regard to handling mail.
In September 3 and 8, 2009 reports, Dr. Eagan reported that appellant stated that he had
left wrist discomfort after the accident and thought he had carpal tunnel, but he had so much hip
and back pain, that the wrist pain was not obvious until later. Appellant reported bracing himself
on the steering wheel with his hands at the time of the accident. He stated that the shaft at the
end of the steering box snapped off, indicating that a significant force was transmitted.
Appellant also reported that he did not have any pain in his left wrist prior to the motor vehicle
accident and that he did not initially connect the pain of his left wrist to the injury. Dr. Eagan
opined that appellant had a forceful injury of the left wrist causing avascular neurosis of the
lunate, which worsened over time and resulted in post-traumatic arthritis of the left wrist with
wrist subluxation. He opined that, since appellant was asymptomatic before the injury, there was
a causal relationship between the direct trauma of the steering wheel to this left wrist.
In a November 19, 2009 letter, OWCP advised appellant of the factual and medical
evidence needed to support a recurrence claim and accorded him 30 days in which to supply such
information. Copies of Dr. Eagan’s reports previously of record were resubmitted.
By decision dated January 8, 2010, OWCP denied the recurrence claim finding that the
medical evidence did not establish a change in the nature and extent of appellant’s injury-related
condition. It also found that his current medical condition was not causally related to his
accepted employment-related injury.
On January 29, 2010 appellant requested an oral hearing. Copies of reports already of
record were received. In a March 17, 2010 decision, an OWCP hearing representative found the
case not in posture for decision as OWCP did not issue the January 8, 2010 decision to
appellant’s representative. The case was remanded to OWCP for a de novo decision.
In January 28 and March 3, 2010 reports, Dr. Eagan discussed the osteoarthritis in
appellant’s left hip. He found the hip replacement in good alignment and opined that appellant

3

was totally disabled. In his March 3, 2010 report, Dr. Eagan opined with a checkmark “yes” that
appellant’s hip replacement was causally related to the work injury.
By decision dated March 25, 2010, OWCP denied the recurrence claim. It found the
evidence failed to support that appellant’s accepted conditions worsened on April 12, 2006 or
explain, from a medical perspective, how the current left wrist condition was related to the injury
of July 3, 1996.
On April 15, 2010 appellant requested an oral hearing, which was held telephonically on
July 14, 2010. Appellant’s attorney argued that Dr. Eagan’s reports support that appellant
sustained a left wrist injury during the motor vehicle accident of July 3, 1996 and that the
necrosis was a condition that developed over time. Appellant testified that he did not initially
relate his wrist problem to the motor vehicle accident and tolerated his wrist symptoms for years
until he was diagnosed with avascular necrosis in the left wrist. He stated that he did not have
any trauma to the wrist before or after the July 3, 1996 motor vehicle accident. Appellant further
stated that he stopped work on April 10, 1996 in large part due to his wrist condition.
Duplicative copies of reports previously of record were provided.
In a July 30, 2010 report to appellant’s counsel, Dr. Eagan indicated that appellant’s
motor vehicle accident was a high energy impact which caused the vehicle to turn over. He also
discussed why it took appellant over eight years to develop symptoms and seek medical attention
for his wrist.4 Dr. Eagan stated that on September 3, 2009 appellant reported having discomfort
of his left wrist after the motor vehicle accident. He indicated that appellant had a great deal of
back and hip pain which occupied his attention and that when a person is having a great deal of
pain in one area, areas of lesser pain become less noticeable. Dr. Eagan indicated that
appellant’s wrist pain gradually became worse over time and that it may take years after trauma
for avascular necrosis to become symptomatic. He stated that the wrist is a nonweight-bearing
joint and symptoms are well tolerated over a period of time. Dr. Eagan indicated that appellant
thought he had carpal tunnel syndrome of the left wrist and that nothing could be done about it.
He indicated that trauma to the wrist incurred on July 3, 1996 compromised the blood supply to
the carpal lunate and the lack of blood essentially caused the bone to lose its viability. Dr. Eagan
opined that appellant had sufficient trauma to the wrist to cause avascular insult, which over time
led to avascular necrosis of the carpal lunate. He stated that x-rays of the avascular necrosis and
wrist joint narrowing are consistent with an injury that took place in 1996 and that this type of
condition of Kienbock’s is known to slowly progress over many years. Dr. Eagan indicated that
appellant did have symptoms from the time of the injury, other things occupied his attention,
such as a post-traumatic arthritic condition of the hip, which required a hip replacement.
In a November 16, 2010 decision, an OWCP hearing representative affirmed the prior
decision. The hearing representative found Dr. Eagan’s medical opinion was insufficient to
show that the left wrist condition was due to the work injury or to establish a recurrence of
disability effective April 10, 2006.

4

Appellant first sought symptoms for his wrist on November 23, 2004.

4

LEGAL PRECEDENT -- ISSUE 1
Where appellant claims a recurrence of disability due to an accepted employment-related
injury, he has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the subsequent disability for which he claims compensation is causally related to
the accepted injury.5 This burden includes the necessity of furnishing evidence from a qualified
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the condition is causally related to the employment injury and supports that conclusion with
sound medical reasoning.6
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant’s July 3, 1996 motor vehicle accident caused an open
scalp wound, lumbosacral strain and an aggravation of preexisting left hip osteoarthritis, for
which he underwent a total left hip replacement on October 29, 2001. Appellant eventually
resumed regular duty. He claimed a recurrence of disability beginning April 10, 2006 due to his
left wrist condition, a nonaccepted condition, which he alleged became progressively worse since
the motor vehicle accident and that he was unable to complete his work duties.
The Board notes that Dr. Eagan has not provided any rationale that appellant sustained a
change in the nature or extent of his injury-related conditions. OWCP accepted that appellant
sustained an aggravation of preexisting osteoarthritis of the left hip and authorized a total left hip
replacement. In his January 28 and March 3, 2010 reports, Dr. Eagan commented that the hip
replacement was in good alignment and that appellant was totally disabled. However, he offered
no explanation as to how or why appellant would be disabled from April 10, 2006 onward due to
an accepted injury-related condition. Dr. Eagan also did not indicate that any of appellant’s
other work-related conditions had changed to a recurrence of total disability. Thus, appellant has
not met his burden of proof to establish a recurrence of total disability on April 10, 2006 causally
related to his accepted employment injuries.
LEGAL PRECEDENT -- ISSUE 2
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he bears the burden of proof to establish that the condition is causally
related to the employment injury.8 To establish a causal relationship between the condition as
5

John E. Blount, 30 ECAB 1374 (1974).

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982); L.H., Docket No. 10-2248 (issued July 22, 2011).

7

James H. Botts, 50 ECAB 265 (1999).

8

See Jaja K. Asaramo, 55 ECAB 200 (2004).

5

well as any attendant disability claimed and the employment injury, an employee must submit
rationalized medical evidence based on a complete medical and factual background supporting
such a casual relationship.9 Causal relationship is a medical issue and the medical evidence
required to establish a causal relationship is rationalized medical evidence.10 Rationalized
medical evidence is evidence which includes a physician’s rationalized medical opinion on the
issue of whether there is a causal relationship between the diagnosed condition and the specific
employment factors identified by the claimant.11 Neither the mere fact that a disease or
condition manifests itself during a period of employment, nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.12
ANALYSIS -- ISSUE 2
In support of his request to expand his claim to include a left wrist condition, appellant
submitted reports from Dr. Eagan, his treating physician following the work-related motor
vehicle accident. The Board notes that, while he asserts that he had discomfort in his wrist
following the July 3, 1996 motor vehicle accident, none of the most contemporaneous documents
of record reference a wrist injury or wrist symptoms following the motor vehicle accident. The
hospital report immediately following the motor vehicle accident does not address or mention a
left wrist condition.
The only medical reports addressing a left wrist condition are from Dr. Eagan, appellant’s
attending physician, who began treating appellant following the July 3, 1996 motor vehicle
accident. However Dr. Eagan does not mention a wrist condition until November 23, 2004, eight
years after the motor vehicle accident of July 3, 1996, when he states that appellant has had
bilateral wrist pain for a few years. He fails to attribute appellant’s bilateral wrist pain to his
employment duties or to the accepted injury of July 3, 1996. On August 3, 2006 Dr. Eagan
diagnosed appellant’s left wrist with avascular necrosis of the carpal lunate, i.e., Kienbock’s
disease, but he offered no opinion on the causal relationship of such condition. While he
subsequently opined that appellant’s left wrist condition is causally related to the July 3, 1996
accident, his opinion appears to be based on appellant’s version of events and not on the
documented history or background of this case. In his January 22, 2008 report, Dr. Eagan first
relates appellant’s left wrist condition to the July 3, 1996 motor vehicle accident. However, he
offered no rationale as to how a wrist injury was sustained during the July 3, 1996 motor vehicle
accident. In his September 3 and 8, 2009 reports, Dr. Eagan opines that appellant sustained a
forceful injury of the left wrist, which subsequently caused avascular neurosis and post-traumatic
arthritis with left wrist subluxation, based on appellant’s report that he had braced himself on the
steering wheel with his hands at the time of the accident and the steering shaft at the end of the
steering box had snapped off. He opined that appellant’s left wrist condition was causally related
9

See M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

10

See D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

11

See Phillip L. Barnes, 55 ECAB 426 (2004); Leslie C. Moore, 52 ECAB 132 (2000).

12

See V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

6

to the motor vehicle accident because he had a forceful injury of the left wrist, pointing out that
he was asymptomatic prior to this event. Although Dr. Eagan attributed appellant’s condition to
the July 3, 1996 motor vehicle accident, he did not clearly explain why such an accident would
cause appellant’s wrist condition, why such a condition would come to light many years after the
work injury, and why appellant did not complain of his wrist condition contemporaneous to the
injury. Moreover, his observation that appellant was asymptomatic before the motor vehicle
accident and symptomatic afterward, by itself, is not sufficient opinion on causal relationship.13
A temporal relationship alone has been held of diminished probative value on causal relation.14
In his July 30, 2010 report, Dr. Eagan advised that appellant had symptoms from the time of the
injury but this is not supported by the contemporaneous evidence of record. This is important
given that there is no medical evidence of bridging symptoms that address a left wrist condition
from 1996 to 2004, when appellant was noted to have had pain in his left wrist for “a few
years.”15 During this eight-year period, there is no evidence of any physician treating appellant
for any trauma-related wrist condition. Appellant continued to work until April 10, 2006,
without any indication of wrist issues until August 3, 2006, when he was diagnosed with
avascular necrosis. The absence of prior evidence of a trauma induced left wrist injury and his
apparent ability to work until April 2006 mitigates against the July 3, 1996 injury as a cause of
the left wrist condition.16 Thus, Dr. Eagan’s opinions are not sufficiently rationalized to meet
appellant’s burden of proof in establishing his claim to include additional conditions.
On appeal appellant’s attorney argues that Dr. Eagan’s opinions are sufficiently
rationalized to meet appellant’s burden of proof. However, for the reasons set forth, Dr. Eagan’s
opinions are not sufficiently rationalized to meet appellant’s burden of proof in establishing his
claim to include additional conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
total disability on April 10, 2006 causally related to his accepted employment injuries. Appellant
also has failed to meet his burden of proof to expand his claim to include a left wrist condition.

13

See D.I., 59 ECAB 158 (2007); T.M., Docket No. 08-975 (issued February 6, 2009).

14

See Louis T. Blair, Jr., 54 ECAB 348 (2003).

15

See R.L., Docket No. 09-714 (issued January 4, 2010); M.C., Docket No. 09-393 (issued October 9, 2009).

16

M.J., Docket No. 08-2549 (issued July 9, 2009).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 16, 2010 is affirmed.
Issued: February 13, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

